EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael McKee on April 28th 2021.

The application has been amended as follows: 
What is claimed is:
1-19.  (Cancelled) 
20.	(Currently Amended)  A unit dose pack comprising a wash composition and a container composed of a water-soluble film, wherein the wash composition is enclosed in the container, and wherein the wash composition comprises:
(1) a surfactant system, wherein the surfactant system comprises:
a) an alkyl ether sulfate (AES) comprising sodium lauryl ether sulfate (SLES), wherein the alkyl ether sulfate is present in an amount of about 13 wt % to about 14 wt % actives, based on the total weight of the wash composition, 
b) a nonionic alcohol ethoxylate (AE) comprising a compound according to Formula (B): 
R2-(-O-C2H4-)m-OH  
(B)wherein R2 is a hydrocarbyl group having 8 to 16 carbon atoms and m is from 1 to 20, wherein the nonionic alcohol ethoxylate is present in an amount of about 23 wt % actives, based on the total weight of the wash composition,
c) a linear alkylbenzenesulfonate (LAS) comprising an alkali metal salt of a C10-C16 alkyl benzene sulfonic acid, wherein the linear alkylbenzenesulfonate is present in an amount of about 5 wt % to about 10 wt % actives, based on the total weight of the wash composition, and 
d) a fatty acid methyl ester ethoxylate (MEE) that has an average unit number of repeating ethylene oxide (EO) units of from about 5 to 30 moles, and wherein the fatty acid methyl ester ethoxylate is derived from a fatty acid having from 10 to 22 carbons, and wherein the fatty acid methyl ester ethoxylate is present in an amount of about 5 wt % to about 10 wt % actives, based on the total weight of the wash composition, 
	(2) a solvent system, wherein the solvent system comprises a non-aqueous solvent present in an amount of from about 18 to about 25 weight percent based on a 
	water present in an amount of from about 14.5 to about 16 weight percent based on a total weight of the wash composition; and
	one or more beneficial compositions.

21-30.	(Cancelled) 

31. 	(New) The wash composition of claim 20, wherein the one or more beneficial compositions are selected from the group consisting of: an enzyme, a peroxy compound, a bleach activator, an anti-redeposition agent, a neutralizer, an optical brightener, a foam inhibitor, a chelator, a bittering agent, a dye transfer inhibitor, a soil release agent, a water softener, an electrolyte, a pH regulator, a graying inhibitor, an anti-crease 

32.	(New) The wash composition of claim 20 wherein the a) alkyl ether sulfate (AES) is the sodium lauryl ether sulfate (SLES).

33.	(New) The wash composition of claim 20 wherein the b) nonionic alcohol ethoxylate (AE) is the compound according to Formula (B).

34.	(New) The wash composition of claim 20 wherein the c) linear alkylbenzenesulfonate (LAS) is the alkali metal salt of the C10-C16 alkyl benzene sulfonic acid.

35.	(New) The wash composition of claim 20 wherein the solvent system is the non-aqueous solvent.

36.	(New) The wash composition of claim 31 wherein the a) alkyl ether sulfate (AES) is the sodium lauryl ether sulfate (SLES).

37.	(New) The wash composition of claim 36 wherein the b) nonionic alcohol ethoxylate (AE) is the compound according to Formula (B).

10-C16 alkyl benzene sulfonic acid.

39.	(New) The wash composition of claim 38 wherein the solvent system is the non-aqueous solvent.

40.	(New) The wash composition of claim 20 wherein R2 is from 12-15.

41.	(New) The wash composition of claim 40 wherein m is 7.

42.	(New) The wash composition of claim 41 wherein the sodium lauryl ether sulfate is ethoxylated with 3 moles of ethylene oxide.

43.	(New) The wash composition of claim 42 wherein the fatty acid methyl ester ethoxylate is a C18 methyl ester ethoxylated with 10 moles of ethylene oxide.

44.	(New) The wash composition of claim 20 wherein the sodium lauryl ether sulfate is ethoxylated with 3 moles of ethylene oxide.

45.	(New) The wash composition of claim 20 wherein the fatty acid methyl ester ethoxylate is a C18 methyl ester ethoxylated with 10 moles of ethylene oxide.

46. 	(New) The wash composition of claim 20 wherein 

	the b) nonionic alcohol ethoxylate (AE) is the compound according to Formula (B), 
	the c) linear alkylbenzenesulfonate (LAS) is the alkali metal salt of the C10-C16 alkyl benzene sulfonic acid, 
	wherein R2 is from 12-15, and
	m is 7.

47.	(New) The wash composition of claim 46 wherein 
	the sodium lauryl ether sulfate is ethoxylated with 3 moles of ethylene oxide, and
	the fatty acid methyl ester ethoxylate is a C18 methyl ester ethoxylated with 10 moles of ethylene oxide.

48. 	(New) A unit dose pack comprising a wash composition and a container composed of a water-soluble film, wherein the wash composition is enclosed in the container, and wherein the wash composition comprises:
	(1) a surfactant system, wherein the surfactant system comprises:
a) sodium lauryl ether sulfate (SLES) present in an amount of about 13 wt % to about 14 wt % actives, based on the total weight of the wash composition, 
b) a compound according to Formula (B): 
R2-(-O-C2H4-)m-OH  (B)
wherein R2 is a hydrocarbyl group having 12 to 15 carbon atoms and m is 7, and is present in an amount of about 23 wt % actives, based on the total weight of the wash composition,
10-C16 alkyl benzene sulfonic acid present in an amount of about 5 wt % to about 10 wt % actives, based on the total weight of the wash composition, and 
d) a fatty acid methyl ester ethoxylate (MEE) that has an average unit number of repeating ethylene oxide (EO) units of from about 5 to 30 moles, wherein the fatty acid methyl ester ethoxylate is derived from a fatty acid having from 10 to 22 carbons, and wherein the fatty acid methyl ester ethoxylate is present in an amount of about 5 wt % to about 10 wt % actives, based on the total weight of the wash composition, 
	(2) a solvent system, wherein the solvent system comprises a non-aqueous solvent present in an amount of from about 18 to about 25 weight percent based on a total weight of the wash composition and wherein the non-aqueous solvent is chosen from polyols, ionic liquids, glycol ethers, ethylene oxide / propylene oxide (EO/PO) block copolymers, polyethylene glycol, and combinations thereof; 
	water present in an amount of from about 14.5 to about 16 weight percent based on a total weight of the wash composition; and
	one or more beneficial compositions, 
	wherein the sodium lauryl ether sulfate is ethoxylated with 3 moles of ethylene oxide, 
	wherein the fatty acid methyl ester ethoxylate is a C18 methyl ester ethoxylated with 10 moles of ethylene oxide, and
	wherein the one or more beneficial compositions are selected from the group consisting of: an enzyme, a peroxy compound, a bleach activator, an anti-redeposition agent, a neutralizer, an optical brightener, a foam inhibitor, a chelator, a bittering agent, a dye transfer inhibitor, a soil release agent, a water softener, an electrolyte, a pH 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examples set forth in the application as filed produce results that are superior to, and unexpected over, the art. For example, as can be seen in Table 3, each of the Inventive Examples 1-3 achieved significantly more positive counts than any of the Comparative Examples, which indicates that the surfactant systems in accordance with the present disclosure exhibit a synergy with respect to cleaning efficiency. This is clearly superior to the art and unexpected from the perspective of one of skill in the art. Declarant Piorkowski also describes how the inventive examples set forth in Tables 4 and 5 perform and how results associated with these examples are also superior and unexpected. Therefore, it is respectfully submitted that the amended claims claim embodiments that produce results that overcome any prima facie obviousness otherwise established by the Office. Accordingly, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761